Terry, C. J., delivered the opinion of the Court—
Field, J., concurring.
There is no error in the judgment. By the record it appears that the greater part of the money in the hands of the defendant, under the attachment in the case of Goodwin v. Glazer, is claimed by a third party, who has instituted suit to recover it, which suit is now pending and undetermined. If this suit should be determined in favor of the claimant, the sum in the hands of the defendant will be sufficient to satisfy the judgment.
Judgment affirmed.